DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 07/29/2021, responding to the final office action provided in rejection of claims 1-5, 8-13 and 16-20.  Claims 1, 9 and 17 have been amended. Claims 1, 9 and 17 have been previously canceled.  Claims 1-5, 8-13 and 16-20 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  




Examiner notes
(A). Examiner interpreted “entry points/interest point” are statement/variable/fields containing of pointer variable per paragraph 0021 which have been cited in claims 1, 8, 9 and 17. Examiner further notes the first, second, third entry points/interest point are use of ordinal numbers are not to imply or create any particular ordering of the elements nor to limit any element to being only a single element unless expressly disclosed, such as by the use of the terms "before", "after", "single", and other such terminology. Rather, the use of ordinal numbers is to distinguish between the elements per paragraph 0015 which have cited in claims 1, 3,4, 6 and 8-17. 
(B). Drawings submitted on 12/23/15 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
Applicant's arguments filed 07/29/2021, in particular, pages 12-14, have been fully considered but are not persuasive for the following reasons.

Applicant argues that “"Obviousness [under 35 U.S.C. § 103] is a question of law based on underlying factual inquiries." MPEP § 2141. Specific factual inquiries for determining obviousness were laid out in Graham v. John Deere Co. (Graham), 383 U.S. 1, 148 USPQ 459 (1966), and reiterated by the Supreme Court in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395- 97 (2007). 
In response to applicant’s argument that Obviousness [under 35 U.S.C. § 103] is a question of law based on underlying factual inquiries, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
In response to applicant’s argument on page 13, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of unobviousness.  In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).

With respect to the newly added claim limitation applicant argues that neither Aaraj or Brutschy discloses amended features. (Remarks, page 14 )
Applicant argument have been considered but moot in view of new ground rejections. The path slicing traverse the execution trace backwards is well-known concept teaching of Costa therefore apply traversed backwards to find the unsafe write instruction and any subsequent instructions may be removed. The algorithm iterates through the trace backwards deciding what instructions to take into the slice. Return, call, and branch instructions are treated in a special way but other instructions are taken if they may overwrite the operands. (See, pars. 0048, 0064 and 0072 of Costa)
Costa further discloses the branch instruction, adding the last instruction to the subset if the last instruction can overwrite an operand in the first data structure; updating the first data structure based on any instructions added to the subset; removing the last instruction from the trace; and repeating the method for a new last instruction. (See, claim 3 of Costa)
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Aaraj et al (US 2011/0258610 A1) in view of Brutschy et al. (US 2016/0246992 A1) and further in view of Costa et al. (US 2009/0113550 A1).

As to claim 1, Aaraj discloses a method for analyzing software with pointer analysis, comprising: 
obtaining a software program (Aaraj Fig. 1, par. 0030, the method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces for these agents are collected [i.e. obtained] and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point); 
determining a first independent program slice of the software program, wherein the first independent program slice is a first code segment of the software program, the first code segment comprising a first interest point and a first entry point, wherein the first interest point accesses a security sensitive resource of a computer system (Aaraj par. 0045, FIGS. 2A and 2B, there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point]. For example, in the case of the Linux kernel, there is considered the system call handlers, the interrupt handlers, and the driver-support functions as entry points. Note: The core component starts first when the program is started and loads the extensions/plug-ins requested by the user. A key characteristic of extensible programs is that the core component and the extensions/plugins are created by different parties, so they have different trust or security guarantees, see par. 0043), and wherein the first interest point and the first entry point are statements of the first independent program slice of the software program (Aaraj par. 0046, FIGS. 2A, 2B illustrate the respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. As known, an invariant is a property over several variables that must hold true at a certain point in the program. In one implementation, invariants are computed over the variables using statements enclosed at each node of the CFG); 
performing a first pointer analysis on the first independent program slice to obtain a first result comprising a first path that represents a calling sequence from the first entry point to the first interest point, wherein the first pointer analysis corresponds to an analysis of a security risk associated with data provided at the first entry point (pars. 0058-0064, semantic information from the data of the running software is used to explore informed tradeoffs between acceptable performance penalties and changes in security guarantees. The semantic information includes entry points into the software's data space and dependencies between data elements that are backwards/forwards reachable from identified entry points. In one embodiment, an algorithm for deriving semantic information from the data proceeds as follows: 1. For each data element (e.g., program variable), determining the performance penalty incurred by monitoring this data element. … 2. For each data element, determining (using the program SDG, for example) the other data element that can depend on it. … 3. Characterizing the tradeoff between performance penalty and security guarantee based on whether each data element is selected for monitoring or not. If a data element is not selected for monitoring, security is decreased because an attack could succeed by undetectably modifying this data element and any elements that depend on it. If a data element is selected for monitoring, a performance penalty is incurred);
performing a second pointer analysis on the first dependent program slice to obtain a second result comprising a second path that represents a calling sequence from the second entry point to the second interest point (Aaraj Fig. 2A, 2B, pars. 0035 and 0046, the SDG 100 is a collection of dependence graphs 150 derived over each procedure in the application. Edges in the SDG represent both data flow between the graph nodes as well as control conditions, on which execution depends. An example SDG 100' is given in FIG. 2A … identifying data dependencies within derived slices. This is accomplished, for instance, by traversing all SDG edges incident onto the entry point(s) in the opposite direction to the direction of the edge and collecting the program variables that are related to the entry point(s). … FIGS. 2A, 2B illustrate the respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. … It is noted that often multiple invariants are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships (e.g., equal to constant, non-equal), to binary relationships; see also pars. 0058-0064);  2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP
generating a report, using the first result and the second result, indicating whether the software program satisfies a predetermined criterion (Aaraj par. 0030, FIG. 1 depicts an overview of a system and method for monitoring software application integrity according to one embodiment of the present invention. The method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces [i.e. report] for these agents are collected and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20 [i.e. second result], there is built a system dependence graph (SDG) of the considered application based on a predetermined entry point. Then, the system computes interprocedural and intraprocedural data dependencies by performing path-sensitive backwards slicing on the SDG. Then, in a further implementation of second phase 20, an invariant detector is implemented for reporting properties satisfied by a group of data elements, computed as part of the data dependence graph); and 
assessing the security risk using the report (Aaraj par. 0030, behavior traces [i.e. report] for these agents are collected [i.e. accessed] and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Then, the system computes interprocedural and intraprocedural data dependencies by performing path-sensitive backwards slicing on the SDG. Then, in a further implementation of second phase 20, an invariant detector is implemented for reporting properties satisfied by a group of data elements, computed as part of the data dependence graph; and, in a further step of second phase 20, data elements computed as part of the data dependency graph are mapped into the memory space of the host where the software to verify is running. Then, in a third phase 30, FIG. 1, run-time monitoring is performed to detect a violation and responding, by the security agent, with appropriate measures).
Aaraj does not discloses  determining, using the first interest point of the first path, a first dependent program slice of the software program overlapping the first independent program slice at an exact same statement in the software program, wherein the first dependent program slice is a second code segment of the software program comprising a second entry point and a second interest point, and wherein both the first interest point and the second entry point are the exact same statement in the software program where the first independent program slice and the first dependent program slice overlap.
 determining, using the first interest point of the first path, a first dependent program slice of the software program overlapping the first independent program slice at an exact same statement in the software program, wherein the first dependent program slice is a second code segment of the software program comprising a second entry point and a second interest point, and wherein both the first interest point and the second entry point are the exact same statement in the software program where the first independent program slice and the first dependent program slice overlap (Brutschy at par. 0074, “Lemma 2. Given program p, input access statement a and good location 1, assume that the chop of a and 1 (i.e., the intersection between the forward slice from a and the backward slice from 1) is loop and recursion free. Then if the techniques herein are able to generate a mock value, that value is guaranteed to drive execution through 1 on every run that visits a.” Examiner Note:2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP  Examiner Note: the intersection of2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP Reply to Office Action of October 30, 2020backward and forward program slice is well-known concept taught by Brutschy therefore based on a determined intersection point, applying backward slicing would go backwards from an arbitrary intersection point to a determined entry point and performing forward program slicing to would go forwards from an arbitrary intersection point to a further interest point).   

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Aaraj to include calculating forward and backward program slicing from a common statement, 

Aaraj and Brutschy does not explicitly disclose excluding, from the second pointer analysis, a third path between a first statement in the first independent program slice and a second statement in the first dependent program slice based on (i) determining that the first independent program slice and the first dependent program slice fail to overlap at the first statement and (ii) determining that the first independent program slice and the first dependent program slice fail to overlap at the second statement.

However, Costa discloses excluding, from the second pointer analysis, a third path between a first statement in the first independent program slice and a second statement in the first dependent program slice based on (i) determining that the first independent program slice and the first dependent program slice fail to overlap at the first statement and (ii) determining that the first independent program slice and the first dependent program slice fail to overlap at the second statement (Costa at pars. 0048, 0064, Both precondition and path slicing traverse the execution trace backwards from the vulnerability point to compute a `path slice`, which is a subsequence of the instructions in the trace whose execution is sufficient to ensure that the vulnerability can be exploited. … path slicing) the removal of filter conditions must be performed in a conservative manner to avoid introducing false positives.  … both path and precondition slicing traverse the execution trace backwards from the vulnerability point to compute a path slice and then the initial filter (or initial set of filter conditions) are generalized by removing any conditions that were added by instructions that are not in the slice. Further at par. 0076, instructions are added to the slice (in block 619) if they may overwrite the operands in live (`Yes` in block 618). This uses the MayAlias relations, described above. In the pseudo-code, this is implemented by the function `MayWrite`. When static analysis is used, MayWrite starts by computing the set L with all operands in the code that may alias at least one operand with an entry in live and returns true (i.e. that they may overwrite one of the operands in live) if any of the operands written by cur is in L and false otherwise. MayWriteF described above (in block 609) operates similarly for functions, i.e. it checks the intersection [i.e. overlap] between L and the set of all operands written by instructions in the function or any of the functions it calls);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Aaraj to include determining that the first independent program slice and the first dependent program slice fail to overlap at the first statement and (ii) determining that the first independent program slice and the first dependent program slice fail to overlap at the second statement, as disclosed by Costa, for the purpose of removing / overwriting the selected bytes and this potential exploit is checked to see whether it is a valid exploit for the particular vulnerability (see paragraph 0099 of Costa).


As to claim 2, Aaraj discloses the method further comprising:
obtaining a plurality of pointer analysis objectives for the software program, wherein the plurality of pointer analysis objectives comprises the first pointer analysis objective and the second pointer analysis objective (Aaraj at Fig. 1, par. 0030, a system and method for monitoring software application integrity according to one embodiment of the present invention. The method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces for these agents are collected [i.e. obtained] and analyzed to detect the agents' entry points in the software's application space … second phase 20, data elements computed as part of the data dependency graph are mapped into the memory space of the host where the software to verify is running); 
determining, in an iterative manner and using the plurality of pointer analysis objectives, a respective program slice for a respective pointer analysis objective from the plurality of pointer analysis objectives, wherein the respective program slice comprises a respective code segment of the software program (Aaraj at pars. 003-0032, the method collects behavior traces for these agents. The collected behavior traces for these agents are then analyzed to detect the agents' entry points in the application space. … based on the description of the application and the APIs (application programming interfaces) defined by the application. For example, in the case of an operating system kernel, the application space entry points are the system calls defined by the kernel. These entry points may be determined using automated tools); and 
determining, using the respective program slice and the respective pointer analysis objective, a respective result from performing a respective pointer analysis on the software program (Aaraj at par. 0035, the SDG 100 is a collection of dependence graphs 150 derived over each procedure in the application. Edges in the SDG represent both data flow between the graph nodes as well as control conditions, on which execution depends. … starting from the entry point(s) defined in Phase I, along all likely execution paths in the SDG, and identifying data dependencies within derived slices … FIG. 2B shows the result data dependency graph 200 of computing dependencies between data elements reachable, through backwards slicing, e.g., from an example entry point "link->pid" 120 defined in SDG 100' of FIG. 2A. A result of the backwards slicing over the SDG is the identification of a complete set of program variables that are to be monitored during Phase III). 
As to claim 3, Aaraj discloses the method wherein the second result comprises a third path from the second interest point to the second entry point (par. 0045, generating data flow information from each statement involved in the CFG. Data flow information captures the set of program variables at each node of the CFG. This data flow information is then used to extract a program slice. At each CFG node, the slice consists of those variables that affect, directly or indirectly, the value of target variable "x." In one implementation, loops may be ignored without a loss of imprecision due to this approximation. Most extensible software does not have a unique entry point, as it is usually designed as a reactive system, receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths [i.e. third path] from any entry point to any update of interest. For example, in the case of the Linux kernel, there is considered the system call handlers, the interrupt handlers, and the driver-support functions as entry points.).
As to claim 4, Aaraj discloses the method further comprising: determining an elevation instruction within the first independent slice, wherein the elevation instruction elevates a security privilege within the software program (par. 0040, the run-time monitoring agent component to monitor memory system 80 in real-time as the application executes. In this phase, a run-time monitoring agent 33 is run to detect when a write event [i.e. predetermined] reaches an entry point prior determined … Monitoring agent 33 subsequently requests the values of the data elements, on which memory hooks 85 have been placed. If the invariants (computed in second Phase 20) do not hold true under the set of retrieved data values, a violation is detected and the security agent 33 responds with appropriate measures, e.g., raising an alert signal); and
determining, using the first result, a second dependent program slice of the software program, wherein the second dependent program slice is a third code segment of the software program, wherein the third code segment comprises a third entry point and a third interest point, wherein determining the first path comprises: determining a first plurality of instructions between the third interest point and the elevation instruction (pars. 0058-0064, semantic information from the data of the running software is used to explore informed tradeoffs between acceptable performance penalties and changes in security guarantees. The semantic information includes entry points into the software's data space and dependencies between data elements that are backwards/forwards reachable from identified entry points. In one embodiment, an algorithm for deriving semantic information from the data proceeds as follows: 1. For each data element (e.g., program variable), determining the performance penalty incurred by monitoring this data element. … 2. For each data element, determining (using the program SDG, for example) the other data element that can depend on it. … 3. Characterizing the tradeoff between performance penalty and security guarantee based on whether each data element is selected for monitoring or not. If a data element is not selected for monitoring, security is decreased because an attack could succeed by undetectably modifying this data element and any elements that depend on it. If a data element is selected for monitoring, a performance penalty is incurred. Note: multiple invariants (along various program paths [i.e. plurality of instructions]) are associated with a data structure update, all are [i.e. entry point and interest point] evaluated and at least one must be satisfied); and 
determining a second plurality of instructions between the elevation instruction and the first entry point (Aaraj at Figs. 2A, 2B, par. 0044, a pointer analysis may be further integrated into the algorithm. For program paths reaching an identified code location. Slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest. A second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Note: function call and multiple invariants [i.e. plurality instructions] are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships to relationships involving more than two variables).  

As to claim 5, Aaraj discloses the method wherein the first pointer analysis comprises a location of the first interest point in the software program and a location of the first entry point in the software program, wherein determining the first independent program slice comprises determining, for the first code segment, a plurality of instructions within the software program near the locations of the first interest point and the first entry point, and wherein the plurality of instructions is reachable via the calling sequence from the first entry point to the first interest point (Aaraj at Figs. 2A, 2B, pars. 0045-0046: there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point. … respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. As known, an invariant is a property over several variables that must hold true at a certain point in the program. In one implementation, invariants are computed over the variables using statements enclosed at each node of the CFG. Note: deriving state invariants includes, for each data structure of interest, the generating of invariants that have to hold when the data structure is modified. A pointer analysis may be further integrated into the algorithm. For program paths reaching an identified code location. Slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest. A second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Note: function call and multiple invariants [i.e. plurality instructions] are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships to relationships involving more than two variables).  

As to claim 8, Aaraj discloses wherein the data is provided to a pointer variable at the first entry point (par. 0045, FIGS. 2A and 2B, there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point]), wherein the pointer variable comprises a value that references a memory location (par. 0038, the runtime monitor has to be able to find these variables in the memory of the running program, in order to read their values. Mapping a program variable into memory includes finding the memory address where the program stores this particular variable. This memory address for a variable can vary from execution to execution, based on a variety of factors: There are multiple possible ways to find this memory address: the use of debugging information, the use of memory maps, or the use of memory introspection. Other pre-existing mechanisms may be employed for mapping variables in memory), wherein the first interest point is a security sensitive method with an elevated privilege, wherein the elevated privilege permits access to the security sensitive resource, and wherein the predetermined criterion assesses the security risk (par. 0040, the run-time monitoring agent component to monitor memory system 80 in real-time as the application executes. In this phase, a run-time monitoring agent 33 is run to detect when a write event [i.e. predetermined] reaches an entry point prior determined … Monitoring agent 33 subsequently requests the values of the data elements, on which memory hooks 85 have been placed. If the invariants (computed in second Phase 20) do not hold true under the set of retrieved data values, a violation is detected and the security agent 33 responds with appropriate measures, e.g., raising an alert signal).

As to claim 9, Aaraj-Business teaches a system for analyzing a software program with pointer analysis, comprising: a processor (Aaraj at par. 0072), a repository, configured to store at least the software program (Aaraj at par. 0068), and a memory comprising instructions that, when executed by the processor, cause the processor to (Aaraj at par. 0071):
For remaining limitations, see remarks regarding claim 1.

As to claim 10, it is the system claim, having similar limitations of claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 11, it is the system claim, having similar limitations of claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 12, it is the system claim, having similar limitations of claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4.

As to claim 13, it is the system claim, having similar limitations of claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 16, it is the system claim, having similar limitations of claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8.

As to claim 17, it is a non-transitory computer readable medium claim, having similar limitations of claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 18, it is a non-transitory computer readable medium claim, having similar limitations of claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 19, it is the non-transitory computer readable medium claim, having similar limitations of claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 20, it is the non-transitory computer readable medium claim, having similar limitations of claim 8. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199